Title: [April 30. Thursday. 1778.]
From: Adams, John
To: 


      April 30. Thursday. 1778. Dined with the Marshall Duke de Mouchy, with the Duke and Dutchess D’Ayen, The Marchioness de la Fayette, their Daughter, The Vicountess de Maillebois, her Sister, another Sister unmarried, The Prussian Ambassador, an Italian Ambassador, and a vast Collection of other great Company. I saw at Table a handsome Lady and perceived that she spoke a little English. As I satt next to Madame de la Fayette I asked her who that Lady was. The Marchioness blushed and seemed in some confusion for some time: at length she assumed an Air of vivacity and said “C’est une Amie de Monsieur de Mouchy.” “It is a friend of Mr. De Mouchy.” The Personage with whom We dined was Phillip de Noailles, Marshall Duke de Mouchy, a Grandee of Spain of the first Class, a Knight of the orders of the King, and of the Golden Fleece, Grand Cross of the Order of Malta, named Lieutenant General of Guienne in 1768 and Commander in Chief of that province in 1775.... At Table, with an audible Voice, he addressed himself to me and asked me how I liked Bourdeaux? I answered that I found it a rich elegant City, flourishing in Arts And Commerce. The Duke then asked if I was contented with my reception there? I answered that they had done me too much honour. The Duke replied, he wished he had been there to have joined them in doing me honor. I saw a general Attention to this Dialogue and a sort of Admiration in all the Company at Table, which I did not well understand. Count Sarsfield however and several others of the Company took care to inform me, that the Duke had made me a great Compliment at Table. This, to be sure was more than I knew at the time.... This Nobleman lived in all the Splendor and Magnificence of a Vice Roy, which is little inferiour to that of a King. The Prince de Poix was the eldest Son and the Viscount de Noailles the second Son of the Duke de Mouchy.
     